Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 1 of 32




           EXHIBIT "A"
           Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 2 of 32
                                                                                                                                                     5/31/2019 1:45 PM
                                                                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                                                                                Envelope No. 34013205
                                               2019               459       /       Court: 333                                                    By:MiaedaHutchinson
                                                                                                                                             Filed:    5/31/2019 11:59 AM



          ERIC HUNTER,                                                          §              IN THE DISTRICT COURT
               Plaintiffs                                                       §
                                                                                §
          V.                                                                    §
                                                                                §
          CITY OF HOUSTON, TEXAS, STATE OF                                      §                        JUDICIAL DISTRICT
          TEXAS, AND INDIVIDUALLY,                                              §
          MATTHEWSINGER, UVAL VANUNU,                                           §
          CARLOS BENAVIDES and G. E.                                            §
          REUTHER                                                               §
                    Defendants.                                                 §            OF HARRIS              COUNTY, TEXAS


                                           PLAINTIFF'SORIGINALCOMPLAINT


                  NOW COMES Plaintiff, ERIC HUNTER,                             and    files this Original Complaint complaining

     of Defendants           CITY         OF    HOUSTON,            TEXAS,          MATTHEW SINGER, UVAL VANUNU,

     CARLOS             BENAVIDES               and     G.E.     REUTHER,             hereinafter      collectively referred                     to     as



     ("Defendants")          and    for   causes      of action, would respectfully             show    unto         the     Court    and    jury      the


     following:


                                               DISCOVERY CONTROL PLAN LEVEL

     1.           Plaintiff intends to conduct discovery              in this action        under Level        3    pursuant       to Tex. R.         Civ.

     P.    190.2.    Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff                        seeks       monetary relief          in excess


.5   of $200,000.00 not             to exceed         $1,000,000.00, including              damages    of   any kind,             penalties,     costs,


     expenses,       pre-judgment interest,             and    attorney's   fees      and   judgment for           all    other relief      to   which
 o


     Plaintiff is justly entitled. Plaintiff expressly reserves the right                       to amend           this    Rule   47 statement          of

     relief if necessary.


                                                      PRELIMINARYSTATEMENT

     2.           The   series    of unfortunate events which unfolded before-and inflicted against-Eric Hunter
o



3    on        November     13,   2017, stemmed,          solely,    from   the     Defendants' discriminatory, malicious                             and


o
          Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 3 of 32



    conscious-shocking conduct-exacerbated by Officer Singer's foundational incompetence (which

    could only         be    explained         by    inadequate training)               and Sgt.       Reuther's deliberate disregard                    to his   duty

    to    supervise      and the security             of Mr. Hunter's constitutional rights.

    3.           On     November          13,       2017, Eric Hunter had his vehicle-and place of                                     residence-unlawfully

    repossessed,            followed by being abducted                        and    transported        across       town against        his   will    only to then

    to be arrested           for criminally trespassing                       on the    private property             he was      involuntarilytransported

    to-while          he was     on the    phone with              a    911   dispatcher requesting-again-that a supervisor make                                   the


    scene.       To   keep in step        with       the day Mr.          Hunter       was     having, Officer Singer              and    Carlos Benavides-

    who kidnapped Hunter-physically                               assaulted      the    already frightened                and   emotionally distraught Mr.

    Hunter.

    4.           Accordingly,           this    action       is   brought by Eric Hunter against Uval Vanunu D/B/A                                         3B     Auto

    Sales       for malicious prosecution, breach of contract,                                  false    imprisonment             and    kidnapping; against

    Carlos Benavides for malicious prosecution,                                     assault,   false    imprisonment             and    kidnapping; Matthew

    Singer for unlawful seizure/arrest,                           use    of excessive force-in violation of                        the   Fourth Amendment

    of    the    United        States    Constitution-assault                    and     intentional infliction of emotional                          distress;    and


    against       City of Houston                   and     Sergeant G.E. Reuther for failure                              to   train/supervise, negligent

    hiring/retention, persistent                    and     widespread unlawful policies, practices                              and customs,          resulting    in


    Plaintiff being deprived of                       his     federally protected rights,                      all   in    violation of        the     Fourth      and


    Fourteenth Amendments of                          the     United          States    Constitution,          and in       violation of        his     civil rights

    pursuant       to 42 U.S.C.          § 1983.


    5.           The Chief of Police,                  is   the        decision-maker          and      policymaker for            the   customs, practices,

    policies      and       procedures complained of herein. The Chiefs                                    had       a    duty, but failed, to implement

    and/or enforce policies, practices,                                and     procedures for            the     Houston Police Department that

    respected Eric Hunter' constitutional rights. The duty to manage and train Houston Police Officers

3   was    the    responsibility of            the    Chief of Police, Art Acevedo.
           Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 4 of 32



     6.        Chief Art Acevedo's, and/or                           his    delegated policymakers' failure                                      to   implement       or    enforce

     the necessary          policies and/or              the    implementation                    or    allowance of unconstitutional policies                                  and


     practices,       deprived Eric Hunter of                          equal       protection                and     due           process        under      the    Fourth      and


     Fourteenth Amendment                        and     caused        him unwarranted seizure of                                    his        person,    and     excruciating

     physical     and      mental anguish and               his   incarceration. For                   these        civil rights violations                  and   other    causes


     of action       discussed         herein,        Plaintiff seeks         answers            and    compensation for                         his damages.


                                                                                           IH.
                                                                               PARTIES

     7.        Plaintiff Eric Hunter,                   is an   individual who                   resides       in   Harris County, Texas.

     8.        Defendant Uval Vanunu,                          sued in his       individual capacity,                         at    all times         material     to the   claims

     set   forth herein,         was     the    owner of        3B     Auto    Sales, and was                      acting     in the        normal        and   routine course

     and scope        of   his   employment with                  3B   Auto      Sales.


     9.        Defendant Carlos Benavides,                             sued in his           individual capacity,                          at    all times      material     to the


     claims    set   forth herein,             was    employed by           3B        Auto       Sales, and was                acting in the normal and routine

     course    and scope          of   his     employment with                3B      Auto        Sales.


     10.       Defendant G.E. Reuther,                      sued in his          individual capacity,                         at all   times material to the claims

     set   forth herein,         acted    under color of law,                and was             employed            as   a    Sergeant by Defendant Houston

     Police Department. At                      all   relevant times, Defendant Ruether                                       had      supervisory responsibilities

.5   within   the     Houston Police Department,                           and in      particular, over Matthew Singer.

     11.       Defendant Matthew Singer,                             sued in his            individual capacity,                       at       all times       material     to the


     claims    set    forth herein,              acted    under color of law,                          and     were employed by Defendant City of

     Houston.

     12.       Defendant City Of Houston, Texas,                                 is    a    Governmental Entity                        and        political subdivision of

     the State       of Texas.         At all times material to the claims                                   set    forth herein, Mayor Sylvester Turner

     (hereinafter "Mayor Turner")                         was     the top elected                  official of            the        City of Houston                and its top
          Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 5 of 32



    policymaker for          the     City of Houston, along with members of                                        the     City Council. Mayor Turner

    approved     the    policies regarding investigation citizen complaints of police misconduct.

    13.        The Houston Police Department ("HPD")                                           is   a    Governmental Agency,                       was     and        is    an


    agency, department and/or subdivision of the City of Houston organized and existing pursuant to

    the laws    of   the State       of Texas, engaged in                    the    hiring, training            and    supervision of law enforcement

    officers.

    14.        One or more of the                individual Defendants                    had       supervisory responsibilities with respect                                to


    individual Defendants,                and     with respect          to    operations of             the   Houston Police Department.

    15.        At all times material to the claims                           set    forth herein, Police Chief Art Acevedo (hereinafter

    collectively referred            to    as    "Chief"        or   "Chief Acevedo")                    was     the    director of      the    Houston Police

    Department         and     was        responsible for               the        oversight of           the     Houston Police Department,                                the


    development, promulgation,                        and     implementation of policies, procedures                               and     standards for the


    Houston Police Department. Specifically,                                 the    Chiefs were           the    chief policymakers for                   the   Houston

    Police Department                and        was    directly         responsible for                 the     operations of        the        Houston Police

    Department         and all     of   its   officers, including those                   named          herein.

    16.        The Houston Police Department                                 is    responsible for, among other things, development,

    promulgation,        and     implementation of policies                        and   procedures and                standards   for    the       Houston Police

    Department         and   more specifically policies, procedures                                  and standards          relating     to the use             of force,

y   arrest, internal affairs investigations,                            supervision, discipline                    and     overall conduct of officers

    working     at the   Houston Police Department.
o

    17.        The City of Houston funds                       and operates the            Houston Police Department, which, along with

    the    Houston City Controller's                          Office,    is        responsible for              the     implementation               of    the     police

    department's budget,                  policies, procedures, practices                               and     customs,      as   well        as    the        acts        and


    omissions, challenged by this                     suit.


                                                                                         IV.
      Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 6 of 32



                                    JURISDICTION, VENUE, AND BASIS FOR RELIEF

18.        The subject matter                 in       controversy           is   within         the    jurisdictional limit of          the court.       The court

has   jurisdiction over the claims. Jurisdiction exists under 28 U.S.C.                                                  §§ 1331 & 1343 since                 Plaintiff

is suing    for relief under           42 U.S.C.               § 1983.       This Court             has    jurisdiction over Plaintiff's other claims

under principles of pendent, ancillary                                and    supplemental jurisdiction under                          28 U.S.C.        § 1367.


19.        For violations of            his    federal constitutional rights, Plaintiff                             is    entitled     to the    requested relief

against all Defendants and their employees because                                                at all   relevant times herein, their conduct                    was


subject to 42 U.S.C. §§ 1983, 1985, 1986 and 1988.

                                                                                            V.
                                                             FACTUAL BACKGROUND

20.        On   November             13,   2017,            at 9:33    am,        Miranda,          a   3B   Auto   Sales       employee,       sent     Mr. Hunter

a   text message          allowing him until                       the end        of   the day to make              his     payment. Mr. Hunter then

undertook       a   job   at   an    apartment complex                      in    order     to    make his payment before the end of the day.

21.        Unfortunately, despite                       this       extension,          at    approximately               1200     hours,     while       on    private

property, Carlos Benavides,                        a   3B    Auto      Sales       employee, attempted                   to repossess      Mr. Eric Hunter's

vehicle.     Mr. Hunter's vehicle                           was    parked         in the         parking lot apartment complex, with several

individuals present.                When Mr. Hunter observed Benavides attempting                                            to repossess         his    vehicle,    he


verbally contested             to the      repossession and hopped                               in the    vehicle. The          3B   Auto      Sales'    employee

became very hostile and threatening, and refused to cease the repossession,                                                                      despite      a   large

gathering of people beginning                          to    form around            the      vehicle. Mr. Hunter then attempted                          to   retrieve

his   personal belongings from                         the   vehicle. Benavides then called Uval Vanunu,                                     the    owner of        3B


Auto    Sales, and        informed him of                    the   situation. Vanunu then instructed Benavides                                  to repossess        the


vehicle even though Mr. Hunter still inside. Mr. Hunter incessantly demanded that Benavides                                                                       stop


the   vehicle   and let him out, but                    Benavides refused.

22.        Benavides transported Mr. Hunter                                  across         town, against        his     will,   to the 3B       Auto      Sales car



                                                                                       5
          Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 7 of 32



    lot.     While    at   the lot,        Mr. Hunter pleaded with Vanunu                                    and        Benavides        to    retrieve         his    personal

    belongings, but they refused. Instead, they demanded that Mr. Hunter                                                      sign       arelease form, allowing

    them to take possession                    of   the    vehicle,         in exchange           for allowing           him to    gather       his   personal effects.

    As     Mr. Hunter        was     living out of                  the   vehicle, almost           the    entirety of      his    personal           possessions              were

    in the    vehicle.

    23.        After Mr. Hunter refused to                            sign the release            form, both, Mr. Hunter                  and    Vanunu called                      911


    and    requested police              assistance.            Although Vanunu never                       asked       Hunter     to    leave      the   property.

    24.        Officer Matthew Singer                               was     the    responding officer. Singer                     was     wearing           a    body worn

    camera, which            was    active prior               to    arriving      on the scene and               captured the entire encounter between

    Mr. Hunter, Vanunu                   and    Benavides. Singer first                     spoke       with Mr. Hunter, who explained                                the    events

    leading     up his request             for police                assistance.          Singer then          spoke      with Vanunu, who provided                                 his


    version of       the facts.


    25.        In an       approximately hour-long investigation, Singer, demonstrated                                                         he was       inadequately

    trained, profoundly incompetent                                 and too biased           to    properly handle           the    situation. Though Singer

    rightly identified             the    situation            as     a    civil matter,          he,   nevertheless,        used        his    police authority                     to


    interfere with, adjudicate                  and       enforce-without reading-the contract between Mr. Hunter                                                      and     Uval

    Vanunu-in favor of Vanunu.
o


a   26.        Singer forced Mr. Hunter                              to    turnover        possession          of   the   vehicle-and with                  it, all          of Mr.

    Hunter's belongings-as well                           as   the keys to the             vehicle.

    27.        Recognizing               Singer's incompetence                             and     bias,     Mr. Hunter requested Singer                                     call     a


o

    supervisor       to the scene.             Singer notified               his    supervisor,         Sgt.      Reuther, that Hunter                was       requesting            a




    supervisor.       Sgt.    Reuther called Singer                         on his cell      phone         and asked       him what           was     going       on.        Singer

    informed     Sgt.      Reuther of           the   situation, but               Sgt.    Reuther declined Hunter's request for him                                    to    make

    the    scene-instead instructing Singer                               to be the   determinant            as    to   whether     he    should make                 the scene
o



2   or not.
          Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 8 of 32



    28.       Singer displayed deliberate disregard                             to Mr.           Hunter's         pleas      and        general disbelief          or


    indifference          to    Hunter's          allegations of fact-the                  opposite of how                   he        treated Vanunu            and


    Benavides's statements-despite having ample                                and     unbiased notice that their                           repossession     of Mr.

    Hunter's vehicle            was   unlawful.

    29.       Singer called            the    Auto-Dealers division of                       the    Houston Police Department,                             and   was


    informed of         the    proper protocol that must                be   followed when              repossessing             a   vehicle, which Vanunu

    admitted      he did       not   follow. Namely, Vanunu admitted that                              he    failed   to   obtain       a   repossession order,

    signed   by    a    judge,   because      he    "didn 't have time." Despite                    such,      Singer concluded that Vanunu                      was


    the   owner of       the    vehicle      and had the          greater right       to   possession-a finding completely beyond                                the


    scope    of   his    authority.

    30.       Further, Singer completely disregarded Mr. Hunter's uncontested allegations that                                                              he was


    brought       to the lot against his                will-an   act   which       he did       have authority             to       investigate     and   provide

    recourse.

    31.       Singer's disregard for Mr.                        Hunter's       claim that               he     was     kidnapped              was    blatant     and


    intentional, that Singer actually told Hunter that                              he did       not care.

                              Singer: "They didn't do anything illegal." "Since you owe money, you don't
                              really have case." "It's not your car, it's never been your car."
                                              a




                              Hunter: "But they brought                  me here."         "I    was        in the car."     "They brought             me here
                              involuntarily."

                           Hunter: "Didn't                they tell you I      was     in the car?"


                              Singer: "Yeah they told               me you      jumped           in the car.
o


                           Hunter: "No,             I   was   in the car."

                                        "
                           Singer: Well                 I don't care if you were                   in it or      outside or whatever,                  the car is
                           here, it's their         car   now."

    32.       Singer's unequivocal disregard                        to Mr.      Hunter's claim that                    he   was         kidnapped, not only

    demonstrates his undue              bias against          Mr. Hunter, but              his    dislike      and    malicious             or sadistic desire    to



                                                                                7
          Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 9 of 32



    cause     him harm-which                    he   managed to inflict both emotionally                         and     physically.

    33.         Singer's profound incompetence                             and       outright       bias     continues, when,              in    a    phone    call    with

    the     Harris County District Attorney's Office,                                 he makes             several     false      allegations          in an    effort   to


    criminalize Hunter's actions                        and       only provides Benavides's version of                                 the facts in an          effort   to


    decriminalize Benavides's actions of transporting Hunter against                                                   his    will-requesting that               charges


    be     denied    as    to    Hunter's request that Benavides                       be     arrested for       kidnapping him.

    34.         Namely, Singer told                   the   DA's Office that Hunter willingly jumped                                    in the car       while it      was


    being      repossessed,              although Hunter told                  him     that    he      was    already          in the     car        when Benavides

    repossessed           it.   Singer further          added that        Hunter's claim that                 he was         kidnapped          was     "nothing."

    35.         Further, Singer told                  the   DA's Office that             he and         Vanunu both               asked    Mr. Hunter            to   leave

    the    property multiple times, which                          was    completely          false.       In fact,    Singer instructed Mr. Hunter                      to


    remain      on the          property.

    36.         Neither Singer nor Vanunu told Mr. Hunter                                       to     leave     the    property. However, they both

    levied threats against Mr. Hunter. Vanunu threatened to-and did-call                                                       the     police        if Hunter    did not


    sign the release             form. Singer threatened Hunter by saying,                                 'Tm going          to call the       DA      and   I'm going

    to tell them          you're trespassing,"                and      "Once    I   call the    DA,        if they     take the charges               I'm taking you

    to    jail if you're still        on the         property."

    37.         After receiving Singer's threat, Mr. Hunter left                                     the     property after Singer called                      the    DA's

    Office     and    never reentered                the    property. Instead, Mr. Hunter, while                             on    a   public sidewalk, called

    911 and      requested that             a    supervisor make           the scene.


    38.         After not hearing from Singer for                          some time,          Reuther called him                    on his cell phone.              Singer

    informed        Sgt.        Reuther that Mr. Hunter                  was        still on the property and that the issue had not been

    resolved. Again,              Sgt.    Reuther fails            to make the scene.


    39.         After Singer spoke with                     the    DA's Office,        he     then spoke with Benavides and Vanunu again.
o


3   Benavides        and        Vanunu attempted                  to   convince Singer          to arrest       Hunter. Benavides told Singer that
  Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 10 of 32



Mr. Hunter threatened to have him arrested.

40.        Singer-in true irony-tells Benavides                                        and        Vanunu that Mr. Hunter "does not think

logically."

41.        Again, giving reverence                           to    Vanunu        and    Benavides's claims that Hunter                               was    just going         to


come      back    on the          property, Singer then approaches and                                     harasses        Mr. Hunter-who                   is    still on the

phone with        a   911        Operator-referring to                     him   "Bro"       and      telling    him that he cannot stand on                          a    public

sidewalk. Depriving him of                           his    right        to stand on    a   public sidewalk.

42.        Singer then            asks        Hunter for           his    ID. Hunter reminds Singer that                         his   ID-and other identifying

information-are in                his       vehicle.

43.        Mr. Hunter             is       telling   the 911         Dispatcher that             he is in    fear for          his safety due          Singer's actions

and   disposition           and       is    requesting another unit               make the scene.                Singer         hears this and then grabs                     Mr.

Hunter, interfering               or       preventing him from placing                      an    emergency phone call, requesting                                assistance.


44.        Singer then tells Mr. Hunter that he's being "detained." Hunter                                                               asks         why        he   is    being

detained,    and       Singer replies, "you're just going                              to go back on the                  property."

45.        As Hunter             is        asking why            he is    being detained, Singer then                      grabs       him    and slams him to the


ground. Singer then applies force                                  to the back         of Hunter's              head,      grinding          it    into    the    pavement,

which     caused       a    laceration           and       swelling. Singer             also      instructs Benavides-the person who brought

Hunter     to the lot         against          his    will-to grab            Hunter's           hand.     Benavides             and    Singer then continue                   to


assault   Mr. Hunter while                     he is on the              ground-confused              as   to   why       he is    being          assaulted.


46.        So not          only       did    Singer        sit    idly by with facts sufficient                   to      form probable              cause that            Hunter

was    kidnapped,           he    instructs Hunter's alleged kidnapper                                 to help       physically          subdue           him-again.

47.        Based       on    Singer's belief that Mr. Hunter                                was       going     to     reenter     the    property           once he left,


Singer    arrested          Mr. Hunter for criminal                         trespass.       It   is   unclear        as   to    when Mr. Hunter went from

being detained for                an       impending             act to    being arrested without                 such act         ever occurring.

48.       Prior       to   placing handcuffs                      on Mr.     Hunter, Singer never told Mr. Hunter that                                      he was          under
         Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 11 of 32



    arrest.


    49.          Further, Singer charged Hunter with resisting                                arrest.      Although, Mr. Hunter                   did not   know

    he was       under arrest            or use      force against Officer Singer              or   anyone          else.


    50.          As evidenced by Singer's body worn camera footage,                                          at no    time    was     Mr. Hunter        asked to


    leave the property by Vanunu                        or    Benavides-in Singer's             presence.


    51.          At no time did Singer instruct Vanunu or Benavides to tell Mr. Hunter to leave the property

    or    that   he was       not welcome back on the property.

    52.          At no time             was    Mr. Hunter       issued    a   trespass      warning.

    53.          Singer seemingly acknowledged that Mr. Hunter                                      was      brought        to the    property against           his


    will    by Benavides, thus did not enter the property                                  unlawfully.Yet, without                   once       hearing Vanunu

    or    Benavides           ask      Mr. Hunter      to    leave the property, concluded that Mr. Hunter                                was    trespassing.

    54.          It    was    only after Singer radioed for assistance,                        alleging that Hunter                 was     resisting that      Sgt.


    Reuther           made the scene.


    55.          Sgt.    Reuther, after reviewing Singer's offense report                                  and   body worn camera footage of                    the


    incident, determined that Singer's                         use    of force       was    justified.       Sgt.    Reuther      spoke         with Benavides

    and     took      his statement, but             failed   to speak    with Mr. Hunter-who                       asked    for him        to make the scene


    long before things escalated-and take                            his statement.


    56.          Sgt.        Reuther's conclusion               was      based       solely    on      the       statements         made        by Singer and

    Benavides.

    57.          In addition            to    being investigated by           Sgt.   Reuther,       this    incident        was   investigated by HPD's
o

    Internal Affairs Division (IAD Record #52262-2017), and-again-Singer's use of force                                                              was    found

    to be     justified.

    58.          In fact,         of   all the    egregious conduct that took                 place,       the    only action         the    City of Houston

    found objectionable-or worthy of discipline-was                                        Singer's failure            to    deactivate         his body    worn
o


    camera when              he     called     the   DA's Office.

                                                                                     10
         Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 12 of 32



                                                                                                    VI.
                                                                            CAUSES OF                     ACTION

                                       FIRST CLAIM FOR RELIEF -                                       42    U.S.C §1983             VIOLATIONS

    59.          Plaintiff re-alleges                 all    of the allegations                in the     previous paragraphs, as though                 fully set forth

    herein.

    60.          Section 1983. The                 Civil Rights Act of                       1871     (Ku Klux Klan Act), now codified                     as    42 U.S.C.


    § 1983            as    federal law provides: "Every                                 person       who, under color of any statute, ordinance,

    regulation, custom                     or usage,        of   any state or           territory     or the      District of Columbia, subjects,                or causes


    to be subjected, any                    citizen of       the    United            States or any         other person within            the   jurisdiction thereof

    to the   deprivation of any laws, privileges                                  or     immunities         secured     by the Constitution and laws, shall

    be    liable       to the party           injured            in an   action         at    law, suit in equity,            or   other proper proceeding for

    redress."         42 U.S.C.             § 1983.


    61.          The        state action        requirement for standing under 42 U.S.C.                                  § 1983 has        more commonly              been


    referred       to      as   "color of       state       law," from           the statute          itself.     Plaintiff are informed           and   believes,      and


    thereupon              alleges     that in committing said                        acts    and/or omissions,         each       Defendant      was    the agent and


    employee of                 each    other Defendant                  and was             acting within such agency and employment and that

    each     Defendant               was     acting under color of                     state law.


    62.          42 U.S.C.             § 1983     requires that                 the     conduct complained of                 must      have deprived           the   person

    of    some     privilege           or    immunity             secured       by the Constitution                 or laws    of   the   United    States. As such,


    Plaintiff          alleges         that     Defendants,               jointly and/or severally deprived                               them     of their Fourth
o


    Amendment rights                        and those        rights, privileges,                and       immunities      secured         by the Fourth and Fifth

    Amendments                  to the       Constitution incorporated                          and       applied    to the    states     through    the    Fourteenth

D   Amendment. Defendants violated                                       this     provision by              the    following actions, inter alia, and/or

6   omissions:

                 a)    by Singer when using excessive force in the course of detaining Mr. Hunter, in violation
                 of    the Fourth Amendment and its "reasonableness" standard. Mr. Hunter therefore pleads


                                                                                               11
  Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 13 of 32



           that       he was          unlawfully body slammed                      and had his          -despite        his    disability.        Said    actions
           resulted directly             and    only from the use of force that was clearly excessive to                                         the need, and
           the excessiveness                 of which was objectively unreasonable;

           b)    by Singer when preventing Mr. Hunter from legally standing on                                                        a   public sidewalk-a
           violation of  his right to remain free from unreasonable seizure;


           c) by Singer when interfering with,                              or   preventing, him from making                        an    emergency phone
           call; and

           d)     by Sgt. Reuther for                     failing
                                              supervise Singer and intervene, despite having the
                                                                      to
           opportunity to do so, when he was aware that Mr. Hunter requested his presence as Singer
           was having difficulty handling the scene, which have prevented the violations and/or
           injuries of Mr. Hunter.

63.        The Fourth Amendment guarantees security from unreasonable                                                           search       and    seizure. It

includes        the   expectation of privacy,                   the    right     to be    free from           arrests   without probable                 cause to


believe     the       arrested person committed                        a    crime.     Accordingly, Plaintiff allege that they were

subjected to          an       unreasonable      search         and seizure, had            their expectation of privacy violated, were

detained without reasonable suspicion and/or probable                                            cause,       and   Mr. Hunter             was    subjected to

physical        abuse and         unreasonable excessive force.

64.        § 1983          -   Excessive Force. Mr. Hunter                       pleads   that Defendants used excessive force in the

course     of Singer's            supposed           arrest,    and/or investigatory                  stop,    and/or other "seizure" of                   a   free

citizen,    such       as       Mr. Hunter           in    violation of          the   Fourth Amendment                   and       its   "reasonableness"

standard. Mr. Hunter therefore pleads that                                 he was      unlawfully assaulted,              and       physically beaten by

Defendants Singer                and    Benavides. Singer authorized Benavides                                to use    force against Plaintiff.               Said


actions resulted directly and only from the                                use   of force that        was     clearly excessive to               the need, and


the excessiveness               of which       was        objectively unreasonable.

65.        Such        actions and/or omissions                     are     "objectively unreasonable"                    in    light of         the facts and


circumstances confronting                      him        without regard           to his    underlying intent                 or   motivation. Clearly,

careful attention                to    the   facts        and   circumstances of                 this       particular         case       demonstrates          the


unreasonableness of                   said   actions. For these reasons,                    it   is    objectively unreasonable for Officer


                                                                                  12
              Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 14 of 32



         Singer          to    physically            assault        a    frightened Mr. Hunter                         on   a     public sidewalk while                     he was             attempting

         place       an       emergency phone                          call.    In           addition     to   being unreasonable                        and       tortious, Singer's              use      of

         force violated Texas Penal                                Code          42.062-Interference with                              an    Emergency Call.

         66.             § 1983           -
                                               Search & Seizure. Furthermore, when                                           a    person,         such        as   Plaintiff is       seized       and is


         not    a    "suspect"                 and had            committed                   no crime,         but    was        forced          to    undergo police brutality                         and


         escalation of               the        situation. The importance of                                    the    governmental interests alleged                                to        justify     the


         intrusion            are   non-existent.                 As     such, the actions                 and/or omissions of                         said   officers cannot             be     justified

         under       the          circumstances of                 the       instant           case.


         67.             Likewise, Defendants                            are    liable if they conduct                      the search             or    seizure in        an   abusive manner

         even       if   they have the lawful authority to conduct the search and seizure.                                                                         Plaintiff in      this situation

         is    protected by                   the   Fourth Amendment                             to the    United        States          Constitution               and    Article        I,    Sec.   9    of

         the    Texas Constitution. The right to security in person and property protected by the Fourth

         Amendment may                          be   invaded            in     quite different ways by                      searches             and seizures. A search                        comprises

         the    individual interest                        in   privacy;             a       seizure deprives the                 individual of dominion over                                  his or her


         person          or       property. In             this     instance, the search                            and seizure             of   Plaintiff ran afoul of                    the    Fourth

         Amendment                   because              the     search        and           seizure      was        conducted             in an        unnecessarily cruel, painful,

         and/or dangerous manner. Indeed, Mr. Hunter                                                           was     physically                assaulted         by Defendants-causing
 O



a        harm-on              a    public sidewalk without                               a    warrant and/or justification.

         68.             Defendants violated Plaintiff Eric Hunter's right                                                       to be      protected from unreasonable                            search


         and seizures               under           the    Fourth Amendment                            to the        United       States         Constitution when                   he    threatened
 o


     ·   to arrest            Hunter without probable                            cause,           told Hunter that                he     could not            stand       on the     sidewalk            and


         subsequently                assaulted             and arrested him,                      although           he was        legally standing                 on    public property.

         69.             Singer's actions were manifestly indefensible, plainly incompetent                                                                               and   in    violation of

         clearly established law.

3!       70.             61983        -       False Arrest and/or False Imprisonment.                                                  Plaintiff Eric Hunter further                              alleges


                                                                                                               13
      Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 15 of 32



    Defendant Singer violated                                his    Fourth Amendment rights when                              he    was     unreasonably, falsely

    arrested and detained.

    71.        Plaintiff plead                    a
                                                      § 1983 claim           for   false arrest         under   the    Fourth Amendment                   as    Defendants

    arrested them             without probable                      cause.    Singer        did not     have probable          cause to arrest them because


    the facts and             circumstances within their knowledge                                      was     not reasonably sufficient to warrant                           a




    prudent officer                to   believe that               he had    committed            or was      committing           an   offense.     On an        objective

    basis,    it is      obvious that                 no   reasonably competent officer would have concluded that Mr. Hunter

    was     trespassing            or   resisting           arrest.


    72.        There was                no       physical action taken by Plaintiff thathe intentionally prevented                                         or    obstructed

    Officer Singer from effecting                              an arrest,          search    or    transport. In fact,         the      evidence         shows     that Mr.

    Hunter     was        not aware that                   he was     under        arrest or      being    searched      or   transported.

    73.        It   is   well-established that warrantless                               arrests must be          supported by probable                   cause.


2   74.        The Defendants' conduct not only violated Plaintiff's Fourth Amendment Rights                                                                      to   remain

    free from unreasonable seizure without                                    due process          of law, but Singer's actions                   also   violated Texas

    Penal     Code 39.03                     -    Official Oppression. Further showing that Defendants violated clearly

    established law.

    75.        Alternatively, Defendants were deliberately indifferent to                                                the       federally protected rights of

    Plaintiff. In either event,                        it is clear that        their actions were either plainly incompetent, reckless                                     or


    knowingly            in   violation of clearly established law.

    76.        #' 1983         -    Malicious Prosecution. Plaintiff Eric Hunter                                       also pleads          a   cause      of action for

    malicious prosecution under                              § 1983.     Defendants, acting under color of                          state   authority, maliciously

    charged Plaintiff with two misdemeanors                                          and    tendered false information concerning                               said charge


    to the    prosecutor which                        lead    ADA Clark             to   believe that probable                cause existed          when there          was


    none.    Additionally, Plaintiff can demonstrate that                                         the   prosecution that           is   central   to his       civil lawsuit
o



    was     terminated          in      their favor. Defendants                     not only caused the               prosecution         to be    brought, but were

                                                                                             14
     Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 16 of 32



prepared         to   testify,        and    submitted information              in such          regard,      in aid           of    such      prosecution.             Said


prosecution terminated                      in   favor of Plaintiff. Defendants                    acted      without probable                    cause and             with

malice    and caused             Plaintiff       to expend       funds   in   hiring      an     attorney      and       further          caused them to              suffer

mental anguish damages.

77.        § 1983
                         - First Amendment Retaliation. Plaintiff further                                          pleads           that Defendants' use of

excessive force, search,                    seizure and/or arrest of           Plaintiff         was   in response              to    Plaintiff's' exercise of

their constitutional right of free                    speech.


78.        S 1983        -MzmicipalLiabilitv. It                  is also     well-established that municipalities                               are     liable under

42    U.S.C. § 1983 for constitutional torts that                             are in      compliance with                 the       municipality's customs,

practices, policies              or    procedures. A municipality                    is   liable for constitutional deprivations visited

pursuant         to   governmental custom even though                               such       custom        has    not received formal approval

through     the       body's official decision-making channels. In this                                        case,           City of Houston                   is   liable

because     it    sanctioned           the custom,         practice and/or policy                 or   procedure of illegal                      searches,            illegal

seizures, excessive force and/or                       violating their citizens' right                     to be         free of unwanted                   search       and


seizure. Defendants'                   actions were          a    customary practice and/or policy                                   or    procedure that                was


sanctioned by           the   City of Houston              out    of which deprived               Plaintiff of           his    civil rights by statute                  and


by    both the Texas and United States Constitutions.                                 Liability for          the     City of Houston                is      established

under     §1983       because          the assault     and       man-handling of citizens, with little                               or no     justification,            is    a




persistent, widespread practice of city employees -- namely officers                                                --   that, although not authorized

by    officially adopted policy,                   is so   common        and        well settled        as    to    constitute             a   custom that            fairly

represents        official municipal policy. City of Houston                               has    actual      or   constructive knowledge of                             this


practice, custom, and/or policy                       or   procedure          and    sufficiently numerous prior incidents of police

officers beating citizens                    establishes         custom and accession to that custom by the City's policy

makers.    City of Houston's unspoken policy of falsely arresting                                          and     assaulting citizens                 is    a   decision

that reflects deliberate indifference to the risk that                                      a    violation of particular constitutional                                       or


                                                                               15
         Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 17 of 32



    statutory rights will follow                        the decision.         In the         alternative, City of Houston                      is   liable under             § 1983


    for failure       to   adopt       a   policy precluding officers from beating citizens                                        because          such    failure     to    adopt

    such    a   policy      is   one       of intentional choice.

    79.         Moreover, City of Houston                         is   liable for inadequate training of police officers under                                               §1983.


    Liability attaches              to      City of Houston                 because           the       City's failure        to    train amounts              to    deliberate

    indifference           to the          rights of      the persons                 with whom            the    police come            in contact.          In    particular,

    Plaintiff     alleges        that the training program in relation                                  to the tasks      a   particular officer              must      perform

    is    inadequate        in the respect that the                     program fails                   to teach new          police      persons           that    unlawfully

    assaulting         and       arresting citizens               violates citizens' their constitutional                                      rights.        As     such,      the


    deficiency        in   training actually               caused       Defendants                 to   violate Plaintiff' constitutional rights.

    80.         Plaintiff alleges                 that Officer Singer                  was    inadequately trained                 on    police procedure                and the


    Texas Penal Code, particularly                           as   it relates to               establishing probable                     cause,      resisting        arrest     and


    criminal      trespass.


    81.         Defendant City of Houston                               had           the    opportunity           to    review         the    unlawful             conduct of

    Defendants,            and   upon review, determined that                                the   Defendants           acted in        conformance            to its    official

    policies     or    otherwise ratified their conduct. Namely,                                         the     facts-even        as    alleged by Singer-do not

    support the litany of the verifiably false statements contained                                                in his     report      or his arrests           for criminal

    trespass     or   resisting            arrest.      Thus, Defendants' conduct                         was     manifestly indefensible.

    82.         Furthermore,                as    the    decision      to    falsely arrest               Plaintiff was        made           by    multiple employees

    within      the   City of Houston and/or                      was       acquiesced to by other officers and supervisors, this                                              case


    demonstrates that              the       City of Houston                has       a   policy, practice, procedure                     or   subculture which,                not

o
    only allows, but fosters unconstitutional conduct,                                             such    as    disregarding wholly,                  or    manufacturing

    probable      cause to         incarcerate            persons       arbitrarily deemed deserving of incarceration.

    83.         Furthermore,                 as      multiple       City          of Houston deputies were involved                                         these       patently
o



    unconstitutional             arrests,         this case presents              a   self-contained study that City of Houston's employees

                                                                                             16
      Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 18 of 32



    are    inadequately trained                     and    supervised,             or   alternatively, that City of Houston's employees                                           are so


    empowered by                a   pervasive         and        pandemic subculture of unlawful conduct, that                                        the    probable              cause


    requirement for warrantless                            arrests       is    only optional. All of which                         was        exacerbated by City of

    Houston's ratification of Defendants' unlawful conduct.

    84.        Violations of                this     nature       can only occur                as    a    result of institutional failures.                         Said       failures

    show City's widespread practice of disregarding                                                       the   rights of        its   citizens,        and           a    failure     to


    adequately train                its   employees          on an           institutional level.

    85.        f    1983        -
                                     Oualified Good Faith Immunitv Not Available. Qualified good faith immunity

    stands     for       the    proposition that even though                              the        civil rights of         a    complainant may have                              been


    violated,       if   the    officer engaged in                 the       conduct      in good           faith there     is no      liability for that individual.

    The standard by which                       an    officer's entitlement                    to    good faith qualified immunity                          is       objective not

    subjective. Defendants' actions judged by                                           such    objective standard protects, "all but                                     the    plainly

    incompetent                or    those          who knowingly violate                             the       law."    The determination                           of objective

    reasonableness must                    be based on             a    version of            the facts most            favorable        to   Plaintiff. To                the extent


    that   credibility questions exist,                      a   fact-finder continues to                       be necessary.          In   the    instant       case,          Plaintiff

    allege that Defendants                      are not          entitled          to   claim "qualified good faith immunity." Importantly,

    Defendants never                      had   a    good faith belief                   in    their conduct             because            they     acted           in    a    manner

    demonstrating that they were plainly incompetent                                                and     knowingly violated Plaintiff' civil rights.

    86.        When            the facts are taken in the                      light    most        favorable      to the   Plaintiff,         it is clear that                 Plaintiff

    was    merely checking                  on the         condition of their relative when they                             was        assaulted,          harassed              and/or
o


·   arrested. Any reason                    given by Defendants for their unlawful actions and/or omissions                                                                    does not

O
o   warrant        the    application of qualified good faith immunity                                           because         they were never in danger nor

    were     any    other       persons         in the      vicinity          in   danger of         Plaintiff Plaintiff have asserted                           a    violation of

    their constitutional right                     to be   free from unreasonable search                            and seizure and                their right            to    privacy;
o



    this   right    was    clearly established at                      the    time of Defendants' actions. Moreover, Defendants' actions

                                                                                               17
         Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 19 of 32



    were objectively unreasonable                       in the sense that they                                     knew     or       reasonably should have known that

    the actions        taken    within their authority                       or        responsibility would violate Plaintiff' constitutional

    rights.

            SECOND            CLAIM FOR RELIEF                           -   -     Texas           -       -       False Arrest and False Imprisonment

    87.       Plaintiff re-alleges all of the allegations in                                      the              previous paragraphs, as though                        fully set forth

    herein.

    88.       As   a   pendent            state cause      of action,             at    all times                   material          and    relevant herein,            the     individual

    Defendants, by            acts        and/or omissions              and            under color of                       state law,            willfully detained Plaintiff

    without their consent                    and    without         authority of law.                                  Plaintiff             plead       false      imprisonment              as



    Defendants         had the       intent    to   confine them,                 and        carried out                  the        intent by putting them                 in   a   position

    so    that he could not move, let alone leave.                                     Plaintiff were conscious during                                        the    confinement            and


    said   confinement resulted                in   harmful detention, without consent,                                                    and   without authority of law.

           THIRD CLAIM FOR RELIEF                              -    -
                                                                        Texas            -    -
                                                                                                  IntentionalInf liction of Emotional Duress

    89.       Plaintiff re-alleges all of the allegations                                    in the                previous paragraphs, as though                        fully set forth

    herein.

    90.       As   a   pendent            state cause    of action,              at     all times                   material          and    relevant herein,           the      individual

    Defendants, by        acts       and/or omissions              and       under color of                            state law,            intentionally and/or recklessly

    inflicted emotional              duress        upon Plaintiff, thereby they claim                                                the    tort of intentional infliction of

    emotional       distress.         Plaintiff      allege    that the                  individual Defendants,                                    acted      intentionally and/or

    recklessly when beating                   him    and    further          alleges              that such conduct                          was     extreme          and   outrageous.

    The actions of        the        individual Defendants                        caused                   Plaintiff to suffer emotional                             distress;       and the


    emotional      distress     suffered by them              was       so severe                 that it required treatment                             --   no    reasonable person

    should    be   expected          to    endure such.

                          FOURTHCLAIM FOR RELIEF                                                       -       -
                                                                                                                    Texas    -   -
                                                                                                                                     Assault         &   Battery

3   91.       Plaintiff re-alleges all of the allegations                                    in the                previous paragraphs, as though fully                              set   forth

                                                                                             18
        Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 20 of 32



    herein.

    92.         As    a    pendent       state cause        of action,         at    all times        material              and    relevant herein,             the       individual

    Defendants, by              acts   and/or omissions             and   under color of                   state          law   did then and there by acts                       and/or

    omissions, intentionally, knowingly and/or recklessly                                             caused              severe    personal injury                 to Mr.       Hunter

    through uncontested physical contact with                                  him.


    93.         Under Texas law,                   the cause        of action for excessive force                                  is    simply      one     for      assault       and


    battery. Consequently, Mr. Hunter                          alleges         that Defendant Singer committed                                     an assault             upon      him


    when they intentionally, knowingly, and/or recklessly forcibly grabbed                                                                 him and       proceeded to               use


    unnecessary            and    excessive force upon him. At                             no    time          did    Mr. Hunter consent.                    Said         assaultive

    conduct of           the    individual Defendants               was        committed intentionally, knowingly, and/or recklessly

    and was       the      proximate        cause      of bodily      and           emotional injuries                      to Mr.        Hunter.       Said        injuries were

    the   direct     and       immediate consequence of                        the    individual Defendants' wrongful                                    act        and    a     natural

    and    direct result of            the assault.


    94.         At   no    time    was     Defendant Singer privileged                          to take such action,                      as   force   was      not necessary.


    Moreover,             Singer's       assault      and    battery of Mr. Hunter                                  was     not objectively              reasonable when

    balancing        the       amount of force            used against the need                      for   the        force. Put differently,                  at    no time was


    Mr. Hunter combative, resisting, fleeing                              or    about to flee, nor                        was     anyone (including Defendants)

    ever   in danger.


                               FIFTH CLAIM FOR RELIEF                                 -    -
                                                                                               Texas       -    -    Malicious Prosecution

    95.         Plaintiff re-alleges all of the allegations                           in the         previous paragraphs, as though                                 fully set forth

    herein.
O
o   96.         As   a     state cause       of action,        at   all times             material         and            relevant herein, Defendants Singer,

    Vanunu       and      Benavides, by            acts     and/or omissions                   and    under color of                    state law,     instituted criminal

    proceedings against                Plaintiff with malice              and        under color of                   state law. Hence,                Plaintiff          also    plead
o



3   a   cause   of action for malicious prosecution under                                       state      law of Texas                  and said       claim         is set      forth

                                                                                          19
      Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 21 of 32



    above.

                          SDfTH CLAIM FOR RELIEF                                       -    -
                                                                                                 Texas    -    -   Breach of Contract

    97.         Plaintiff re-alleges           all   of the allegations            in the         previous paragraphs, as though                       fully set forth

    herein.

    98.         Plaintiff would show that Plaintiff                    and       Defendants Uval Vanunu                             and 3B     Auto    Sales     entered

    into   a   written, valid, enforceable                and    binding agreement.                           Plaintiff       has    fully performed            all   of   its


    obligations under the Agreement                      and    Defendants have enjoyed                              in the    benefit of      such    performance,

    including accepting Plaintiff's                   late payments.             However, Defendants breached their agreement with

    Plaintiff.

    99.         Defendant Uval Vanunu                   and 3B        Auto        Sales          breached the contract                in the    following ways:

                    a.   Failing        to     honor    its    agreement           to       extend        the       deadline        and accept        Plaintiff's late

                         payment;             and


                    b.   Unlawfully repossessing                      Plaintiff's vehicle.

    100.       Each of these           acts    and omissions,           singularly                or in       combination with others, constitutes                           a




    breach of contract.            Thus,        Plaintiff      sues    for       the       resulting          damages,        including        any loss     of profit,

    interest accrual     or   monies           to be paid to      third parties.

               SEVENTH CLAIM FOR RELIEF                                  -   -
                                                                                  Federal & State                    -   -   Wrongful Repossession

    101.       Plaintiff re-alleges all of the allegations                         in the         previous paragraphs, as though                       fully set forth

    herein.

    102.       Defendants         3B    Auto         Sales,    Uval Vanunu                      and   Carlos Benavides                wrongfully repossessed

    Plaintiff's vehicle, both                 because     he    was     not       in       default of              his loan     agreement,       to the extent              it


    complied with Texas law                     and because           they breached the peace in conducting the repossession

    when they created         a    disturbance, kidnapped                    Plaintiff and threatened him with physical                                    harm        and


e   incarceration.

3   103.       Accordingly, Plaintiff would                     show that 3B                    Auto   Sales        Defendants        repossessed         his    vehicle

                                                                                   20
          Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 22 of 32



     in   violation of Texas Business & Commerce                                        Code     §   2A.525(c), Federal Debt Collection Act                          and


     the Texas     Deceptive Trade Practices Act when                                     it repossessed             his   vehicle over verbal protest-and

     with   Plaintiff inside of              the    vehicle.

     104.      Thus,    Plaintiff            sues    for     the    resulting      damages,           including any           loss     of profit, interest accrual

     or   monies     to be    paid      to    third parties, statutory                  damages            and    attorney's        fees.


                                                                                   VH.
                                                                                 DAMAGES

     105.      Plaintiff re-alleges                  all    of    the     allegations         in the       previous paragraphs,             as    through    fully   set


     forth herein.

     106.      Mr.     Hunter           has         suffered physical pain                           and     suffering,         anxiety, fear,           humiliation,

     embarrassment,           loss      of physical liberty, mental anguish                                 and severe        emotional      distress      that he, on

     information       and    belief,         will continue               to   suffer   in the       future.

     107.      Defendants' conduct                         was      more than           mere     momentary thoughtlessness, inadvertence,                               or


     error of judgment.                 Rather,            the     acts    and    omissions of Defendants complained of herein were

     committed with malice,                       recklessness            and/or deliberate disregard                      to the     federally protected rights

     of Mr. Giles.       In   order          to   punish Defendants for knowingly, intentionally and recklessly engaging

     in   unlawful practices,            and to deter such actions                       and/or omissions                  in the    future, Plaintiff     also seeks


     recovery of exemplary                   damages             from Defendants. Smith                      v.   Wade,      461 U.S. 30         (1983).

.5                                                                                      VIII.
                                                                           ATTORNEYFEES

     108.      Upon prevailing in                   this matter,           Plaintiff     is    entitled      to an    award of attorney's              fees and costs


     under    42 U.S.C.       § 1988 or any other                         applicable law necessity of authenticating                             the   document(s).


                                                                            IX.
                                                                  REQUEST FOR DISCLOSURE

     109.      Under Texas Rule of Civil Procedure                                        194,       Plaintiff requests              that Defendants disclose,

     within   50 days        of   the   service of               this request, the        information or material described in Rule                            194.2.


                                                                                         21
         Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 23 of 32



                                                                                X.
                                                                RULE 193.7 NOTICE

    110.         Plaintiff hereby gives actual notice             to    Defendants that any             and all   documents produced may

    be    used    against Defendants          at    any    pre-trial proceeding and/or trial of                    this    matter without       the


    necessity of authenticating the document(s).

                                                                          XI.
                                                                JURY DEMAND

    111.         Plaintiff hereby   demands          a   trial by jury.

                                                                     XH.
                                                                   PRAYER

    WHEREFORE PREMISES CONSIDERED, upon final hearing, Plaintiff prays for                                                             a   judgment

    rendered for Plaintiff       and against         Defendants,         and that this      Court award:

                    a.   compensatory, general, nominal                        and actual damages,           jointly      and    severally, where

                         appropriate against             each   defendant;

                    b.   punitive   damages         against each defendant,              individually, where appropriate;

                    c.   reasonable attorney              fees and costs         against   all   defendants for violations of federal

                         constitutional rights under              42 U.S.C.          §§ 1983 & 1988;


                    d.   pre-judgment         and   post-judgment interest;              and


                    e.   such   other   and   further relief       as   this    Court may        deem    appropriate, including (without

                         limitation) declaratory and/or injunctive relief                         as   the   Court may          deem   appropriate

                         under   42 U.S.C.         § 1983 to      prevent future unconstitutional conduct.
o




                                                                                     Respectfully submitted,

                                                                                     ANDRE EVANS & ASSOCIATES, PLLC

                                                                                     /s/Andre D. Evans
                                                                                     ANDRE       D.    EVANS
                                                                                     Federal Bar I.D. No. 2553080
                                                                                     Texas State Bar No. 24082970
                                                                                     3003 South Loop West, Suite 108


                                                                          22
     Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 24 of 32



                                            Houston, Texas 77054
                                            T: (832) 941-1282
                                            F: (832) 778-8353
                                            andre@attorneyandreevans.com

                                            ATTORNEYFOR PLAINTIFF




oo




 I




O




                                       23
               Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 25 of 32




     I,Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is true and
                                       a


     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   July   1,   2019



     Certified Document Number:            85515061 Total   Pages:   23




     Marilyn   Burgess,   DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is question regarding the validity of this document and or seal
                                  a


please e-mail support@hedistrictelerk.com
     Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 26 of 32
                                                                                                                                                           7/5/2019 1:23 PM
                                                                                                                            Marilyn   Burgess - District Clerk Harris Cot,mty
                                                                                                                                                    Envelope No. 34909786
                                                                                                                                                     By: MARCELLA WILES
                                                                                                                                                    Filed: 7/5/2019 1:23 PM


                                                                    No.    2019-37459

ERIC HUNTER,                                                                      §    IN THE DISTRICT COURT
                                                                                  §
Plaintiff,                                                                        §
                                                                                  §
v.                                                                                §    OF    HARRIS COUNTY, TEXAS
                                                                                  §
CITY    HOUSTON, TEXAS, STATE OF
             OF                                                                   §
TEXAS, AND INDIVIDUALLY,                                                          §
MATTHEWSINGER, UVAL VANUNU,                                                       §
CARLOS BENAVIDES, and G.E.                                                        §
REUTHER                                                                           §
                                                                                  §
                                                                                       333RD    JUDICIAL DISTRICT
Defendant.                                                                        §

                                             DEFENDANT MATTHEWSINGER'S
                              ORIGINALANSWER                            AND    AFFIRMATIVEDEFENSES

TO THE HONORABLE JUDGE                                   OF    SAID COURT:

              Defendant MATTHEW SINGER ("Defendant")                                            files    this   his,    Original Answer                and


Affirmative            Defenses       to   Plaintiff Original Complaint,
                                                          s                                    Jury Demand, and would respectfully

show     as        follows:

                                                 A.            GENERAL DENIAL

              l.         Defendant generally                   denies      each       and   every allegation           set     forth     in    Plaintiff's

Original Complaint             and demands               strict proof of same.

                                               B.             AFFIRMATIVEDEFENSES

              2.         Plaintiff     has    failed     to state      a   claim for which        relief may      be    granted.            Specifically,

Defendant            denies   that    he    violated      42    U.S.C.       § 1983,        and any State law          in     connection with           the


incident which forms                 the basis      of   this lawsuit.


              3.         Defendant specifically                 and     affirmatively        pleads     and claims all           of   the     exemptions

and    exceptions from,           and      limitations        on,   liability provided        by the    Texas Tort Claims Act,                 § 101.001


et   seq.,    Civil Practices         and Remedies             Code.
      Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 27 of 32




              4.          Defendant specifically                        and    affirmatively                 pleads        and claims         all the    exemptions        and


exceptions from,                   and    limitations         on, suit          and          liability provided under                     the    doctrines of official

immunity            and   qualified immunity.

              5.          Defendant affirmatively pleads                                 his      entitlement         to   official immunity. At              all   relevant

times, Defendant's actions involved the performance of his discretionary authority, which                                                                               acts


were     within        the scope          of    his   authority         as     an       employee          or   officer of          the City       of Houston,       and the


Defendant             acted    in    objective "good faith"                         as       that term         is   defmed         by    Texas official         immunity

jurisprudence.

              6.          Defendant affirmatively                            pleads              his   entitlement          to     qualified immunity.               At all

relevant times,               he    was     a    public       or   governmental official, employed                                       by     the    City of Houston;

Defendant            acted    without malice              and      without              an   intent     to   deprive Plaintiff of                any    legally protected

right.        Defendant            had an       objectively reasonable,                            good      faith belief          that his actions were            lawful,

proper    and        within        and pursuant to the scope                    of       his      discretionary authority,                and     Defendant's actions

were     objectively reasonable. Defendant further                                           plead that he was not                  plainly incompetent             and did


not   violate clearly established                       law   of which              a   reasonable police officer would                           have     known.

              7.          Defendant             states that        reasonable suspicion existed that Plaintiff                                         had   committed        a




criminal offense, justifying                      his   detention.

              8.          Defendant             states that the          detention of Plaintiff                     was      conducted          lawfully, without          any


intent   to        injure Plaintiff,        was       objectively reasonable and                             did not       violate clearly established               law    of

which     a    reasonable person would                        have      known.

              9.          Defendant             states that        at    all    relevant times,                 he used           only   the     amount of force that

was    objectively reasonable and                       did not         violate clearly established                         law    of which       a    reasonable    person


would     have        known.



                                                                                             2
     Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 28 of 32




             10.             Defendant          states that all        force   used by him on the date                  of   the   incident       in    question

was     reasonable, necessary                   and   justified        based on the          totality of circumstances,

             11.             Defendant          states that       Plaintiff's own actions and/or negligence were                             the sole cause


or    alternatively,           the    proximate       cause       of   the   occurrence         or   incident     in   question     and      of   any    alleged

resulting        damages.


             12.             Defendant          states that       Plaintiff contributory negligence and/or
                                                                                s                                                       actions were the

cause       of   the    injuries of which             he now       complains.

             13.             Defendant specifically                and   affirmatively           pleads    that    Plaintiff failed         to    mitigate    his


damages.


                                     C.         JURY DEMAND

             14.             Defendant         demands        a   trial by   jury in         this cause.


                                     D.          RESERVATION OF RIGHTS AND PRAYER

             15.       Defendant           reserves    the   right     to amend         or    supplement        this   Answer      at   a   later date.


             WHEREFORE, PREMISES CONSIDERED, Defendant MATTHEW SINGER                                                                                  prays that


Plaintiff        take       nothing       by   his suit, that      MATTHEW SINGER recover                              his costs and all          other relief

that   he    may        be   justly entitled       to at law       or in     equity.



                                                                                             Respectfully submitted,

                                                                                             RONALD        C.    LEWIS
                                                                                             City Attorney

                                                                                             DONALD        J.   FLEMING
                                                                                             Section Chief, Labor, Employment, &                          Civil
                                                                                             Rights

Date:        July      5,    2019                                             By:            /s/James C. Butt
                                                                                             JAMES C. BUTT
                                                                                             Senior Assistant City Attorney

                                                                                             SBN: 24040354

                                                                                    3
    Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 29 of 32




                                                     Phone: (832) 393-6320 (direct)
                                                     Jim.Butt houstontx.cov
                                                     ATTORNEY IN CHARGE

                                                      /s/ Deidra Norris Sullivan
                                                     DEIDRA NORRIS SULLIVAN
                                                     Senior Assistant City Attorney
                                                     SBN: 24080648
                                                     Tel. (832) 393-6299 (direct)
                                                     Deidra.Sullivan@houstontx.gov


                                CERTIFICATE OF SERVICE

I certify that, pursuant to Texas Rules of Civil Procedure, a true copy of the instrument to which
this certificate is attached was served via electronic service, and the electronic transmission was
reported as complete on the following party:

Andre Evans
ANDRE EVANS & ASSOCIATES, PLLC
3003 South Loop West, Suite 108
Houston, Texas 77054
andreŒilattorneyandreevans.com

ATTORNEY FOR PLAINTIFF




                                                               /s/Deidra Norris Sullivan
                                                             DEIDRA NORRIS SULLIVAN




                                                4
     Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 30 of 32
                                                                                                                                                                    7/8/2019 11:56 AM
                                                                                                                                       Marilyn   Burgess - District Clerk Harris County
                                                                                                                                                               Envelope No. 34936574
                                                                                                                                                                By: MARCELLA WILES
                                                                                                                                                             Filed: 7/8/2019 11:56 AM


                                                                CAUSE NO. 2019-37459

ERIC HUNTER,                                                                           §                                  IN   THE DISTRICT COURT
     Plaintiff,                                                                        §
                                                                                       §
                                                                                                                          333rd
     vs.                                                                               §                                          JUDICIAL DISTRICT
                                                                                       §
CITY OF HOUSTON, TEXAS, STATE OF                                                       §
TEXAS, AND INDIVIDUALLY,                                                               §
MATTHEW SINGER, UVAL VANUNU,                                                           §
CARLOS BENAVIDES, AND G. E.                                                            §
REUTHER                                                                                §                       OF     HARRIS COUNTY, TEXAS
  Defendants.                                                                          §


                            DEFENDANT UVAL VANUNU'S ORIGINALANSWER WITH
                              VERIFIED DENIAL AND REQUEST FOR DISCLOSURE

             Defendant Uval Vanunu                        answers          Plaintiff's petition,            makes     a    verified denial,               and


requests          disclosures:



                                                           I.             GENERAL DENIAL

             1.            Pursuant      to Rule          92    of   the Texas Rules                of Civil Procedure, Vanunu generally

denies      each and        every,    all and        singular,            the   allegations contained           in    Plaintiffs' petition. Vanunu

demands           strict proof,     by    a   preponderance of                   the   evidence and/or          by clear          and     convincing

evidence,          as   required    by the laws            and       constitutions of          the State      of Texas           and    of   the      United    States.



                                                          II.             VERIFIED DENIAL

             2.            Vanunu        denies that he              is   liable   in his alleged          capacity       as a    partner        in   a   business


with       an assumed        name     of      3B    Auto        Sales.


             3.            The business            known        as    3B    Auto       Sales   is    a   Texas limited         liability company                named


3B   Auto         Sales,   LLC.

             4.            The business            sold    Plaintiff        a   vehicle    and repossessed            the      vehicle       was      3B    Auto

Sales,      LLC.
   Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 31 of 32




                                    III.      REQUESTS FOR DISCLOSURE

         5.             Pursuant   to Rule    194    of   the Texas Rules            of Civil Procedure, Vanunu requires               the


Plaintiff     to    disclose, within   30 days      of service of      this request,         the   information     or    materials

described          in Rule   194.2(a)-(1).


                                                              PRAYER

         For these reasons,          Defendant Uval Vanunu                      prays that   Plaintiff takes nothing from            him by


reason   of    this action; that    Vanunu      be   awarded     its   attorney's        fees      and costs    of court;   and that


Vanunu      be      awarded such other       and    further relief,        at    law or in equity, to      which    he   may show itself

justly entitled.


                                                                       Respectfully submitted,

                                                                       JOHNSON DELUCA KURISKY & GOULD
                                                                       A    PROFESSIONAL CORPORATION

                                                                       By:
                                                                                 Dnnald W. Gould,          II
                                                                                 Texas State Bar No. 08234250
                                                                                 dgould@jdkglaw.com
                                                                                 Charles Patrick Waites
                                                                                 Texas State Bar No. 00791867
                                                                                 pwaites@jdkglaw.com
                                                                                 4 Houston Center

                                                                                 1221 Lamar, Suite 1000
                                                                                 Houston, Texas 77010
                                                                                 (713) 652-2525 Telephone
                                                                                                       -




                                                                                 (713) 652-5130 Telecopier
                                                                                                       -




                                                                       ATTORNEYS FOR UVAL VANUNU




                                                                   2
    Case 4:19-cv-02521 Document 1-1 Filed on 07/12/19 in TXSD Page 32 of 32




                                           VERIFICATION

THE STATE OF TEXAS                                        §
                                                          §
COUNTY OF TEXAS                                           §


       BEFORE ME, the undersigned authority, on this day personally           appeared        Uval Vanunu,
                                                                   -                         of the foregoing
who under oath stated that the factual statements made in paragraph 2,        3,   and   4

instrument are within his personal knowledge and are true correct.


                                                                  Uval Vanunu


SUBSCRIBED AND SWORN TO BEFORE ME                       on this the   6   day of July, 2019.




                                                                  Notary Public,   State     of   Tens



                                       CERTIFICATE OF SERVICE

           I hereby certify that a true and  correct copy of the foregoing pleading      has      been   delivered
to all   counsel of record on this, the     8th    day of July, 2019, as follows:

           Via   Electronic Service:
          Andre    D. Evans
          ANDRE EVANS & ASSOCIATES, PLLC
          3003 South Loop West, Suite 108
          Houston, Texas 77054
          andre@attorneyandreevans.com

          Attorney   for Plaintiff




                                                              GÈarles Patrick Waites




                                                    3
